The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10812828 . Although the claims at issue are not identical, they are not patentably distinct from each other because they cited similar subject matter by the comparison below:
Instant Application
U.S. Patent No. 10812828
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 









determining an initial encoded data size value based on a size of an encoded version of a first group of tiles overlapping a field of view, 
the first group of tiles determined according to an initial tile size, a portion of an immersive video content item segmented according to an initial tile size; initializing a reference encoded data size variable to the initial encoded data size value; 

determining a tiling scenario, wherein the determining of the tiling scenario comprises: determining an updated encoded data size based on a size of an encoded version of an updated group of tiles overlapping the field of view, 
the updated group of tiles determined according to a reduced tile size; and 










comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result, 

responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable, repeating the determining of the tiling scenario according to a further-reduced tile size: and 


responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable, 

identifying the tiling scenario according to the reduced tile size, further reduction of the reduced tile size increasing the updated encoded data size, 
wherein a portion of an immersive video




2. The device of claim 1, wherein the operations comprise determining the field of view, wherein the field of view occupies a corresponding area within a first video frame of the immersive video content item.


















4. The device of claim 3, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario.

5. The device of claim 4, wherein a difference between the first number of associated tiles and the second number of associated tiles is not less than a factor of two.

6. The device of claim 1, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario.




8. The device of claim 1, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles.


9. The device of claim 8, wherein the encoding of the updated group of tiles comprises video encoding the updated group of tiles.











11. A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: evaluating viewing frequency data based on prior views of an immersive video content item; and identifying a field of view based on the viewing frequency data; determining an initial encoded data size value based on a size of an encoded version of a first group of tiles overlapping the field of view, the first group of tiles determined according to an initial tile size, a portion of the immersive video content item segmented according to an initial tile size; initializing a reference encoded data size variable to the initial encoded data size value; determining a tiling scenario, wherein the determining of the tiling scenario comprises: determining an updated encoded data size based 

12. The non-transitory, machine-readable storage medium of claim 11, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item 

13. The non-transitory, machine-readable storage medium of claim 12, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario.

14. The non-transitory, machine-readable storage medium of claim 11, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario.

15. The non-transitory, machine-readable storage medium of claim 11, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles.

16. The non-transitory, machine-readable storage medium of claim 15, wherein the encoding 

17. A method, comprising: identifying, by a processing system including a processor, a default path of an immersive video content item based historical observations of past views of the immersive video content item; and determining, by the processing system, a field of view based on the default path; determining, by the processing system, an initial encoded data size value based on a size of an encoded version of a first group of tiles overlapping the field of view, the first group of tiles determined according to an initial tile size, a portion of the immersive video content item segmented according to an initial tile size; initializing, by the processing system, a reference encoded data size variable to the initial encoded data size value; determining, by the processing system, a tiling scenario, wherein the determining of the tiling scenario comprises: determining, by the processing system, an updated encoded data size based on a size of an encoded version of an updated group 

18. The method of claim 17, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video 

19. The method of claim 17, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario.

20. The method of claim 17, wherein the determining of the tiling scenario comprises encoding, by the processing system, the updated group of tiles resulting in the encoded version of the updated group of tiles.

determining, by a processing system including a processor, a field of view, 

wherein the field of view occupies a corresponding area within a first video frame of an immersive video content item; 
tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario according to an initial tile size; detecting, by the processing system, tiles of the tiling scenario that overlap the field of view to obtain overlapping tiles; determining, by the 




determining, by the processing system, an optimal tiling scenario, wherein the determining of the optimal tiling scenario comprises: re-tiling, by the processing system, 

the portion of the immersive video content item according to an updated tiling scenario according to a reduced tile size; 
identifying, by the processing system, tiles of the updated tiling scenario that overlap the field of view to obtain updated overlapping tiles; encoding, by the processing system, the updated overlapping tiles to obtain updated, encoded overlapping tiles; and determining, by the 
comparing, by the processing system, the updated encoded data size to the reference encoded data size variable to obtain a comparison result; 
responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable, repeating, by the processing system, the determining of the optimal tiling scenario according to a further-reduced tile size; and 

responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable, 

identifying, by the processing system, the optimal tiling scenario according to the reduced tile size, further reduction of the reduced tile size increasing the updated encoded data size, wherein the portion of the immersive video 



wherein the field of view occupies a corresponding area within a first video frame of an immersive video content item; 

tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario according to an initial tile size; detecting, by the processing system, tiles of the tiling scenario that overlap the field of view to obtain overlapping tiles; determining, by the processing system,








3. The method of claim 2, wherein a difference between the first number of associated tiles and the second number of associated tiles is not less than a factor of two.

4. The method of claim 1, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames including the first video frame, and wherein the plurality of consecutive video frames are segmented according to the optimal tiling scenario.



(claim 1 )identifying, by the processing system, tiles of the updated tiling scenario that overlap the field of view to obtain updated overlapping tiles; encoding, by the processing system, the updated overlapping tiles to obtain updated, encoded overlapping tiles; and determining, by the processing system, an updated encoded data size based on a size of the updated, encoded overlapping tiles; 





6. The method of claim 1, wherein the encoding comprises video encoding.




8. The method of claim 1, wherein the determining of the field of view further comprises: evaluating, by the processing system, viewing frequency data based on prior views of the immersive video content item; and identifying, by the processing system, the field of view based on the viewing frequency data.

9. The method of claim 1, wherein the determining of the field of view further comprises: identifying, by the processing system, a default path; and associating, by the processing system, the field of view with the default path.

10. The method of claim 1, wherein the initializing of the reference encoded data size variable to the initial encoded data size value is based on the initial encoded data size value being 

11. The method of claim 1, wherein the field of view is based on an immersive video player.

12. The method of claim 1, wherein the tiles of the tiling scenario are uniform and wherein the adjusted updated tiling scenario preserves uniformity among adjusted tiles of the updated tiling scenario.

13. The method of claim 12, wherein the tiles of the tiling scenario and adjusted tiles of the updated tiling scenario are rectangular.

14. A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: identifying a field of view, wherein the field of view occupies a corresponding area within a first video frame of an immersive video content item; tiling a portion 

15. The non-transitory, machine-readable storage medium of claim 14, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a number of associated tiles, and wherein the updated tiling scenario comprises a refinement by which the video frame segmented according to the updated tiling scenario has a greater number of associated tiles.



17. The non-transitory, machine-readable storage medium of claim 14, wherein the determining of the field of view further comprises: identifying a default path; and associating the field of view with the default path.

18. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying a location of a field of view within a first video frame of a video content item, wherein the field of view occupies an area less than an entire area of the first video frame; tiling a portion of an immersive video content item 

19. The device of claim 18, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the video content item segmented according to the tiling scenario has a number of associated tiles, and wherein the updated tiling scenario comprises a refinement by which the video frame segmented according to the updated tiling scenario has a greater number of associated tiles.

20. The device of claim 19, wherein the determining of the field of view further comprises: evaluating viewing frequency data based on prior views of the video content item; and identifying the field of view based on the viewing frequency data.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE (360ProbDASH: Improving QoE of 360 Video Streaming Using Tile-based HTTP Adaptive Streaming Proceeding MM '17 Proceedings of the 25th ACM international conference on Multimedia Pages 315-323, hereinafter “XIE”) (IDS), in view of QIAN (“Optimizing 360 video delivery over cellular networks,” in Proceedings of the 5th Workshop on All Things Cellular: Operations, Applications and Challenges, ser. ATC ’16. New York, NY, USA: ACM, 2016, pp. 1–6, hereinafter “QIAN”)(IDS). 
Regarding claim 1, XIE discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (XIE, Fig. 6, Sec. 6), 

    PNG
    media_image1.png
    309
    425
    media_image1.png
    Greyscale
the operations comprising: determining an initial encoded data size value based on a size (XIE, pg. 3, sec. 3.1 optimization equation 1) of an encoded version of a first group of tiles overlapping a field of view (Fig. 2),

    PNG
    media_image2.png
    256
    814
    media_image2.png
    Greyscale

 the first group of tiles determined according to an initial tile size (data size to do with the quality i.e. QoE optimization), 
a portion of an immersive video content (Fig. 1, render) item segmented (Fig. 1, i.e. view port of the client) according to an initial tile size (see above citation of optimization problem, i.e. Fig. 2); initializing a reference encoded data size variable to the initial encoded data size value (as cited above); determining a tiling scenario (as cited above, i.e. Fig. 2), wherein the determining of the tiling scenario 
It is noted that XIE is silent about optimization by tiling scenario as claimed.
However, QIAN discloses a field of view (Fig. 1), 

    PNG
    media_image3.png
    306
    426
    media_image3.png
    Greyscale

wherein the field of view occupies a corresponding area within a first video frame (Fig. 2) 

    PNG
    media_image4.png
    450
    958
    media_image4.png
    Greyscale

of an immersive video content item (Fig 3, visible area);


    PNG
    media_image5.png
    192
    443
    media_image5.png
    Greyscale

tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario (i.e, tiling size, pg. 5, sec. 4, right col. Tile configurations, i.e. tiling scenario) providing initial tile size (starting point of an optimization process); encoding, by the processing system, the overlapping tiles to obtain encoded overlapping tiles (pg. 5, sec. 5: i.e. envisions that when combined with the pyramid encoding, performing head orientation prediction can help reduce the bandwidth usage. Instead, we proposed the concrete design of a cellular-friendly 360 video streaming framework that does not depend on any specific projection scheme. We also proposed robust methods for tolerating prediction errors, for leveraging crowd-sourced playback statistics, and for integrating our scheme with DASH and HTTP protocols); and 
adjusting, by the processing system, the tiling scenario according to an adjusted tiling scenario (see citation about tile size) providing a reduced tile size (see reducing tile size below);
 the updated group of tiles determined according to a reduced tile size (see reducing tile size below); and identifying, by the processing system, tiles of the tiling scenario (i.e, tiling size) that overlap the field of view to obtain overlapping tiles (pg. 3, sec. 3.2, visible area, i.e. overlapping, projected visible area, six tile overlapping with visible area); 
comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result (as cited below XIE optimization algorithm will be driven by a comparison to see whether the result improved), responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable (QoE Driven optimization; i.e. getting a new QoE based on different tiling scenario as in XIE), repeating the determining of the tiling scenario according to a further-reduced tile size (as cited above, XIE optimization step): and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable scenario (with XIE’s optimization and QIAN segment frame according tiling scenario, as in QIAN, Fig. 5), 

    PNG
    media_image6.png
    258
    967
    media_image6.png
    Greyscale

identifying the tiling scenario according to the reduced tile size (here the QIAN system is optimized by XIE method based on QIAN tiling scenario), further reduction of the reduced tile size 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of XIE by adding QIAN's teaching so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 2, XIE and QIAN for the same motivation of combination, further discloses the device of claim 1, wherein the operations comprise determining the field of view (see QIAN, Fig. 1, i.e. determined the POV of the user), wherein the field of view occupies a corresponding area within a first video frame of the immersive video content item (as cited above).

Regarding claim 3, XIE and QIAN for the same motivation of combination, further discloses the device of claim 1, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles (see QIAN, Fig. 5, three scenarios, and as cited above, reducing tile size, therefore, more tiles)

Regarding claim 4, XIE and QIAN for the same motivation of combination, further discloses the device of claim 3, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario (as cited above, i.e Fig. 5).



Regarding claim 6, XIE and QIAN for the same motivation of combination, further discloses the device of claim 1, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario (QIAN, Fig. 2, i.e. consecutive video frame and segmented according to the tiling scenario).

Regarding claim 7, XIE and QIAN for the same motivation of combination, further discloses the device of claim 1, wherein the portion of the immersive video content item comprises all video frames of the immersive video content item (see QIAN, Fig. 2, Applicant should note based on FOV, it can have all video frame).

Regarding claim 8, XIE and QIAN for the same motivation of combination, further discloses the device of claim 1, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles (see XIE optimization, therefore an updated encoded version)

Regarding claim 9, XIE and QIAN for the same motivation of combination, further discloses the device of claim 8, wherein the encoding of the updated group of tiles comprises video encoding the updated group of tiles (see updated with different size)



Regarding claim 11, XIE and QIAN for the same motivation of combination, discloses a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: evaluating viewing frequency data based on prior views of an immersive video content item; and identifying a field of view based on the viewing frequency data; determining an initial encoded data size value based on a size of an encoded version of a first group of tiles overlapping the field of view, the first group of tiles determined according to an initial tile size, a portion of the immersive video content item segmented according to an initial tile size; initializing a reference encoded data size variable to the initial encoded data size value; determining a tiling scenario, wherein the determining of the tiling scenario comprises: determining an updated encoded data size based on a size of an encoded version of an updated group of tiles overlapping the field of view, the updated group of tiles determined according to a reduced tile size; and comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result; responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable, repeating the determining of the tiling scenario according to a further-reduced tile size; and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable, identifying the tiling scenario according to the reduced tile size, further reduction of the reduced tile size increasing the updated encoded data size, wherein the portion of the immersive video updated (see rejection of claim 1)



Regarding claim 13, XIE and QIAN for the same motivation of combination, further discloses the non-transitory, machine-readable storage medium of claim 12, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario (QIAN, as cited above for coarse citation)

Regarding claim 14, XIE and QIAN for the same motivation of combination, further discloses the non-transitory, machine-readable storage medium of claim 11, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario (see XIE/QIAN frame citation above)

Regarding claim 15, XIE and QIAN for the same motivation of combination, further discloses the non-transitory, machine-readable storage medium of claim 11, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles (see updated citation as in rejection of claim 1)

Regarding claim 16, XIE and QIAN for the same motivation of combination, further discloses the non-transitory, machine-readable storage medium of claim 15, wherein the encoding comprises one of HEVC encoding, VP9 encoding, AV1 encoding or any combination thereof (see XIE HEVC citation above)

Regarding claim 17, XIE and QIAN for the same motivation of combination, discloses a method, comprising: identifying, by a processing system including a processor, a default path of an immersive video content item based historical observations of past views of the immersive video content item; and determining, by the processing system, a field of view based on the default path; determining, by the processing system, an initial encoded data size value based on a size of an encoded version of a first group of tiles overlapping the field of view, the first group of tiles determined according to an initial tile size, a portion of the immersive video content item segmented according to an initial tile size; initializing, by the processing system, a reference encoded data size variable to the initial encoded data size value; determining, by the processing system, a tiling scenario, wherein the determining of the tiling scenario comprises: determining, by the processing system, an updated encoded data size based on a size of an encoded version of an updated group of tiles overlapping the field of view, the updated group of tiles determined according to a reduced tile size; and comparing, by the processing system, the updated encoded data size to the reference encoded data size variable to obtain a comparison result; responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable, repeating, by the processing system, the determining of the tiling scenario according to a further-reduced tile size; and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable, identifying, by the processing system, the tiling scenario according to the reduced tile size, further reduction of the reduced tile size increasing the updated encoded data size, wherein a portion of the immersive video content item is segmented according to the tiling scenario (see rejection of claim 1)

Regarding claim 18, XIE and QIAN for the same motivation of combination, further discloses the method of claim 17, wherein the tiling scenario comprises a coarse tiling scenario by which a video 

Regarding claim 19, XIE and QIAN for the same motivation of combination, further discloses the method of claim 17, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario (see XIE/QIAN frame citation above)

Regarding claim 20, XIE and QIAN for the same motivation of combination, further discloses the method of claim 17, wherein the determining of the tiling scenario comprises encoding, by the processing system, the updated group of tiles resulting in the encoded version of the updated group of tiles (see XIE updated citation above)

Conclusion
US 20170347044 A1 methods may include receiving, by an image signal processor, one or more input image signals from one or more image sensors; determining a mapping based on the input image signal(s), wherein the mapping includes records that associate image portions of an output image with corresponding image portions of the input image signal(s); sorting the records of the mapping according to an order of the corresponding image portions of the input image signal(s); applying, by the image signal processor, image processing to image portions of the input image signal(s) to determine image portions of one or more processed images in the order; and determining, by the image signal processor, the image portions of the output image based at least in part on the mapping and the corresponding image portions of the processed image(s) in the order.
US 20090238479 A1 The codec subsystem encodes raw uncompressed HD-SDI video signals from a camera's optical subsystem into an MPEG-2 transport stream which is stored in onboard media. The subsystem may be programmed to encode or decode a plurality of video and audio formats as required by multiple HD-camera manufactures. A stand alone encoder decoder system is also provided in a network configuration for a studio production system. A programmable set of hardware including BSP, HD-SDI, SD-SDI, multiplexer/demultiplexer and MPEG-2 transport streams are provided. An intelligent power consumption management system is also provided.
US 20110194613 A1 utilize large macroblocks having more than 16.times.16 pixels. Syntax for the large macroblocks may define whether a bitstream includes large macroblocks, such as superblocks having 64.times.64 pixels or bigblocks having 32.times.32 pixels. The syntax may be included in a slice header or a sequence parameter set. The large macroblocks may also be encoded according to a large macroblock syntax. The bitstream may further include syntax data that indicates a level value based on whether the bitstream includes any of the large macroblocks, for example, as a smallest-sized luminance prediction block. A decoder may use the level value to determine whether the decoder is capable of decoding the bitstream.
US 20090003714 A1 Each tile includes a set of pixels. The method selects a first tile and determines a first set of values for the pixels in the first tile. The method separates the determined values of each pixel in the first tile into several streams. For a first stream, the method determines a bias value, and subtracts the bias value from each value within the stream, thereby generating a set of subtracted values. Typically, the subtracted values have one or more leading zeros, and the method preferably removes one or more of the leading zeros, thereby reducing the number of bits required to represent the subtracted values within the first stream. Thus, one or more of the values within the first stream is advantageously represented with fewer bits. Additional embodiments include an encoder for encoding data by using a reduced number of bits, and a system, and decoder, for transmission, reception, display, storage and/or retrieval.
US 20110194613 A1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK F HUANG/Primary Examiner, Art Unit 2485